10 N.Y.2d 730 (1961)
Power Authority of the State of New York, Appellant,
v.
Paul K. Wustrack et al., Respondents.
Court of Appeals of the State of New York.
Argued May 22, 1961.
Decided June 9, 1961.
Thomas F. Moore, Jr., and Stephen D. Finale for appellant.
Jay E. Brett for respondents.
George Foster, Jr., and Roderick Schutt for New York State Electric & Gas Corporation, amicus curiæ.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, with costs; no opinion.